UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 August 6 , 5 Date of Report (Date of earliest event reported) BALLANTYNE STRONG,INC. (Exact name of registrant as specified in its charter) Delaware 1-13906 47-0587703 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File No.) Identification Number) 13arkway, Suite 400 Omaha, Nebraska 68 (Address of principal executive offices) (Zip Code) (402) 453-4444 (Registrant’s telephone number including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Form8-K Item 2.02 Results of Operations and Financial Condition Ballantyne Strong,Inc. (the “Company”) issued a press release on August 6, 2015 with earnings information for the Company’s quarter ended June 30, 2015. The press release is furnished with this Form8-K as Exhibit99.1. Item 9.01 Financial Statements and Exhibits (d)Exhibits. 99.1 Press Release with earnings information, dated August 6, 2015, issued by the Company. The information contained in this Current Report under Item 2.02, including the exhibit referenced in Item 9.01, is being “furnished” pursuant to “Item 2.02 Results of Operations and Financial Condition” of Form8-K and, as such, shall not be deemed to be “filed” for the purposes of Section18 of the Securities and Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in Item 2.02 of this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALLANTYNE STRONG,INC. Date: August 6, 2015 By: /s/ Nathan D. Legband Nathan D. Legband Chief Financial Officer EXHIBITINDEX Exhibit
